Interim Decision #2214

MATTER OF GUIOT
In Section 223 Proceedings
A-14673904
Decided by District Director July 16, 1973
An alien admitted to the United States for permanent residence who desires to
depart for approximately two years to teach at a university abroad, who is
taking with him his family and all of his possessions, whose principal place of
abode will be abroad during that period, but who firmly intends to thereafter
return to the United States, is eligible for the issuance of a reentry permit
since he still enjoys the status of an alien "lawfully admitted for permanent
residence" as that term is defined in section 101(aX20) of the Immigration and
Nationality Act.

This matter is before me on remand by the Regional Commissioner for reconsideration and a new decision on the application

which was filed on August 21, 1972 and denied by this office on
August 25, 1972.
The previous decision in this case was based on our conclusion
that the applicant would abandon his status as a lawful permanent resident of the United States upon his departure to Canada
where he intended to remain for somewhat less than two years.
During the anticipated stay in Canada the applicant intended to
teach at a university, and would not be required to pay income tax
to the Canadian Government. Additionally, after departure to
Canada the applicant would have no residence, family, real or
personal property, checking or savings account, or other ties which
would require his return to this country. However, during an
interview with an officer of this Service prior to his departure, the
applicant insisted that it was his firm intention to return to the
United States to reside permanently upon completion of his
teaching assignment in Canada.

Thorough review of precedent court and administrative decisions failed to disclose a case which completely paralleled the
application before us. Accordingly, after review of numerous decisions which related in part to determinations regarding abandonment of permanent resident status, we concluded that the definition of the term "residence" in section 101(aX33) of the Immigration and Nationality Act, as amended, was applicable in the
instant case. The term "residence" defined therein means, "the

393

Interim Decision #2214
place of general abode; the place of general abode of a person
means his principal, actual dwelling place in fact, without regard to
intent." (Emphasis added.) Clearly, when the applicant departed to
Canada, severing all material ties with this country, his place of
residence or general abode was in Canada rather than in the
United States. Since intent can play no part when considering the
definition of residence under section 101(a)(33) of the Act, we
concluded that the applicant was not entitled to a permit to
reenter the United States as his departure would constitute
abandonment of his status as a lawful permanent resident of the
United States. Therefore, his application for permit to reenter the
United States was denied.
It now appears, after further study of the statute and consideration of helpful information furnished by other Service offices, that
our decision was in error and the literal definition of the term
"residence" contained in the statute should not be applied to the
word "residence" contained within the term "lawfully admitted for
permanent residence." The latter term is defined in section
101(aX20) of the Act and means, "the status of living been lawfully
accorded the privilege of residing permanently in the United
States as an immigrant in accordance with the immigration laws,
such status not having changed."
Both the term "residence" and the term "lawfully admitted for
permanent residence" are defined terms under the Act, and we see
no reason to apply the former to construe the latter. In fact, to do
so would compel a holding that every lawful permanent resident
hotel dweller or rooming house lodger who was figuratively "living
out of a hat box" and decided to take a strictly temporary, albeit
extended, trip abroad with all his worldly possessions without
continuing to rent his hotel room or other lodging, had thereby
abandoned his lawful permanent residence in the United States.
That holding would be required in the instant case if we were to
follow this rationale, as the place of residence abroad would be the
"principal, actual dwelling place in fact" since under the definition
of "residence" intention must be disregarded. Under the same
reasoning, even if the instant applicant had rented a home for his
wife and children and left them in the United States while he
worked abroad, his principal, actual dwelling place in fact would be
his temporary foreign residence. Indeed such reasoning could
achieve the absurd result of requiring the denial of every application for a reentry permit on the ground that, during the applicant's absence, his principal, actual dwelling place in fact will be
abroad. This certainly was not the intent of Congress.
Section 223 of the Act permits the issuance of a reentry permit
to an alien who "has been lawfully admitted for permanent
394

Interim Decision #2214
residence," if the applicant desires to visit abroad and return to
the United States to resume that status. The application must be
made in good faith, and the applicant's proposed departure must
not be contrary to the interest of the United States.
Consequently, we believe the definition of "residence" in section
101(aX33) of the Act, which would preclude consideration of the
alien's "intent" in proceeding or remaining abroad, is inapplicable
in determining whether an alien . is qualified for issuance of a
reentry permit or for admission as a returning lawful resident.
Instead, the definition of "lawfully admitted for permanent resi-

dence" in section 101(aX20) is applicable. In applying that definition—"the status of having been lawfully accorded the privilege of
residing permanently in the United States as an immigrant in
accordance with the immigration laws, such status not having
changed"—two determinations are involved. The first is whether
the alien was lawfully admitted as an immigrant or whether he
otherwise lawfully acquired permanent resident status. The second is whether such status has not changed.
The status of an alien, for whom the first determination is
favorable, may have changed through rescission of his permanent

resident status under section 246 of the Act, or through adjustment of status to that of a nonimmigrant under section 247 of the
Act. It may have changed if the alien departs when a final order
has been entered in deportation proceedings finding him to be

deportable and ordering him deported. Under such circumstances,
issuance of a document entitling him to readmission as a returning resident would be inappropriate because his departure would
execute the outstanding order of deportation and, therefore, he
could not resume lawful permanent resident status upon return.
Matter of Mosqueda, Int. Dee. No. 2127.) The status of the alien

also may have changed by departure without the intent to return
to the United States (Matter of B—, I. & N. Dec. 211), or by
formulation of an intent to abandon his residence in this country
while abroad.
Use of the definition in section 101(a)(20) rather than the
definition in section 101(aX33) of the Act permits consideration of
the alien's intent in departing or remaining abroad. The alien's

actions, such as claiming nonresident alien status for Federal
income tax purposes, knowing such a claim is inconsistent with
status as a lawful permanent resident for immigration purposes,
may be a consideration in determining intent. In this respect, the
applicant has met the burden. Therefore, we conclude that the
applicant has established satisfactorily his intent to return to
resume his lawful permanent resident status. Accordingly, the
395

Interim Decision #2214
application for permit to reenter the United States should be
granted.
ORDER: It is hereby ordered that the decision entered in this
case on August 25, 1972 be withdrawn.
It is further ordered that the application for permit to reenter
the United States be, and the same hereby is, granted.

396

